Citation Nr: 1751397	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with opioid abuse, currently rated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The January 2015 rating decision, in relevant part, granted service connection for PTSD, rated as 30 percent disabling.  The Veteran appealed via a June 2015 notice of disagreement.  Thereafter, a July 2015 rating decision granted a higher initial rating of 70 percent.  A subsequent August 2015 rating decision assigned a temporary rating of 100 percent for hospital treatment in excess of 21 days for PTSD, effective June 23, 2015.  More recently, an April 2016 rating decision assigned the maximum rating of 100 percent for PTSD, effective March 16, 2016.  


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On October 17, 2017, after the case was certified to the Board for appeal, VA received a written statement from the Veteran, indicating that he wished to withdraw his appeal.  As such, this appeal has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


